Case 1:18-cv-00681-RJL Document 156-1 Filed 02/18/20 Page 1 of 14




           Exhibit A
Case 4:19-cv-00180-ALM-KPJ  Document
        Case 1:18-cv-00681-RJL       190 156-1
                               Document   Filed 02/14/20  Page 1Page
                                                Filed 02/18/20   of 4 2PageID
                                                                        of 14 #: 4366



                      IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

  Edward Butowsky,

       Plaintiff,

  v.                                                 Case No. 4:19-cv-00180-ALM-kpj
                                                 
  Michael Gottlieb, et al.,

       Defendants


        PLAINTIFF’S MOTION TO PERMIT SUPPLEMENTAL COMPLAINT

          NOW COMES Edward Butowsky, the Plaintiff, moving the Court to permit him

  to file a supplemental complaint pursuant to Fed. R. Civ. P. 15(d):

          The Plaintiff moves the Court to grant him permission to file the proposed

  supplemental complaint attached as Exhibit 1.

          Rule 15(d) of the Federal Rules of Civil Procedure provides for… a supplemental
          pleading. It is a useful device, enabling a court to award complete relief, or more
          nearly complete relief, in one action, and to avoid the cost, delay and waste of
          separate actions which must be separately tried and prosecuted. So useful they are
          and of such service in the efficient administration of justice that they ought to be
          allowed as of course, unless some particular reason for disallowing them appears,
          though the court has the unquestioned right to impose terms upon their allowance
          when fairness appears to require them.

  New Amsterdam Cas. Co. v. Waller, 323 F.2d 20, 28–29 (4th Cir. 1963). As set forth in

  the proposed supplemental complaint, Defendant Meryl Governski made additional

  defamatory statements about the Plaintiff after the SECOND AMENDED COMPLAINT was

  filed. The undersigned became aware of the comments in late October and notified the




                                              -1-
Case 4:19-cv-00180-ALM-KPJ  Document
        Case 1:18-cv-00681-RJL       190 156-1
                               Document   Filed 02/14/20  Page 2Page
                                                Filed 02/18/20   of 4 3PageID
                                                                        of 14 #: 4367



  Plaintiff, sending a retraction demand to Defendant Governski on November 2, 2019.1

  See November 2, 2019 Letter from Ty Clevenger to Paul Skiermont. (Exhibit 2). On

  November 7, 2019, Ms. Governski refused to retract the false statements. See November

  7, 2019 Letter from Paul Skiermont to Ty Clevenger (Exhibit 3).

          In discussions with the undersigned, counsel for Defendant Governski have

  suggested the supplement is untimely, but the Court will note that it has not yet entered a

  scheduling order, nor has any party discovery begun. The Plaintiff could, of course, file a

  separate lawsuit against Defendant Governski, but it would be far more efficient for

  everyone involved if these matters were tried in one case. The new claim does not

  present any new legal issues, but it does illustrate the absurdity of Defendant Governski’s

  argument that her defamatory statements are protected by the judicial proceedings

  privilege. She seems to think that because she filed a lawsuit in D.C., she has an open-

  ended license to keep defaming the Plaintiff whenever she chooses. The judicial

  proceedings privilege has never been construed so broadly, nor should it be.

          The supplemental pleading also illustrates the absurdity of the Boies Schiller

  Flexner Defendants’ first-to-file arguments. Defendant Governski’s latest smears do not

  implicate the D.C. litigation in any way. It is absurd to suggest that the Plaintiff is

  supposed to file a third-party claim in the D.C. litigation against his opposing counsel in

  the D.C. litigation (i.e., Defendant Governski) based on something that she said more

  than a year after the D.C. case was filed.

                                    
  1
    As attested by his electronic signature below, Ty Clevenger declares under penalty of perjury under the
  laws of the United States that this statement is true and correct. He further declares that the exhibits to this
  motion are true and correct copies of the documents that he represents them to be.

                                                       -2-
Case 4:19-cv-00180-ALM-KPJ  Document
        Case 1:18-cv-00681-RJL       190 156-1
                               Document   Filed 02/14/20  Page 3Page
                                                Filed 02/18/20   of 4 4PageID
                                                                        of 14 #: 4368



                                         Conclusion

        The Plaintiff should be permitted to file his proposed supplemental complaint. The

  Plaintiff stipulates that the proposed supplemental complaint does not affect the motions

  to dismiss filed by the CNN, New York Times, and Vox Defendants.

                                           Respectfully submitted,

                                           /s/ Ty Clevenger
                                           Ty Clevenger
                                           Texas Bar No. 24034380
                                           P.O. Box 20753
                                           Brooklyn, New York 11202-0753
                                           (979) 985-5289
                                           (979) 530-9523 (fax)
                                           tyclevenger@yahoo.com

                                           Attorney for Plaintiff Edward Butowsky




                           CERTIFICATE OF CONFERENCE

         I certify that I conferred with counsel for all of the Defendants via email and/or
  telephone regarding the foregoing motion as required by Local Rule CV-7(h). Following
  a telephone conference, counsel for the Boies Schiller Flexner Defendants asked me to
  include the following explanation for their opposition to the foregoing motion:

        The BSF Defendants oppose this motion first raised in mid-February 2020 (less
        than a week before the rescheduled Scheduling Conference), based on a statement
        allegedly published more than six months ago (August 8, 2019). Plaintiff did not
        raise this motion within a reasonable time of the alleged publication, and this
        motion needlessly multiplies these proceedings. The BSF Defendants contend the
        proposed Supplemental Complaint does not affect any of the issues raised in their
        pending motions to dismiss or their Rule 11 motion and those motions are ripe for
        decision even if the Court permits the Supplemental Complaint. And Plaintiff
        agreed during the parties’ meet and confer that whether or not the proposed
        Supplemental Complaint is permitted does not affect any of the issues raised in the
        BSF Defendants’ pending motions or provide Plaintiff with any different argument
        in opposition to those motions than Plaintiff has already briefed. Thus, the BSF


                                             -3-
Case 4:19-cv-00180-ALM-KPJ  Document
        Case 1:18-cv-00681-RJL       190 156-1
                               Document   Filed 02/14/20  Page 4Page
                                                Filed 02/18/20   of 4 5PageID
                                                                        of 14 #: 4369



         Defendants also oppose because the parties agree the Supplemental Complaint
         would be futile with respect to the pending motions. See, e.g. Connor v. Castro,
         719 F. App'x 376, 380 (5th Cir.), cert. denied, 139 S. Ct. 343, 202 L. Ed. 2d 225
         (2018) (denying Rule 15(d) motion for leave to supplement where futile). The
         BSF Defendants likewise oppose this motion because all parties agree that neither
         this motion, nor the Supplemental Complaint if permitted, needs to be addressed
         before the Court rules on the pending motions to dismiss.

  Counsel for the New York Times and Vox Defendants stated that they do not oppose the
  motion insofar as the Plaintiff has stipulated that the supplemental complaint does not
  affect their motions to dismiss. Counsel for the CNN Defendants requested that the
  Plaintiff include the following statement of non-opposition to the motion:

         As stipulated above, Plaintiff’s requested supplementation does not affect the
         allegations against the CNN Defendants. Accordingly, the CNN Defendants are
         unopposed to the requested relief provided that such relief not moot or other
         otherwise affect their pending Motions to Dismiss. If Plaintiff’s requested relief
         would in any way affect their pending Motions, however, the CNN Defendants
         oppose such relief and ask that the Court provide them notice of such treatment
         and the opportunity to respond.

                                            /s/ Ty Clevenger
                                            Ty Clevenger



                               CERTIFICATE OF SERVICE

         I certify that a copy of this document was filed electronically with the Court's ECF
  system on February 14, 2020, which should result in automatic notification to all counsel
  of record.

                                            /s/ Ty Clevenger
                                            Ty Clevenger




                                              -4-
Case 4:19-cv-00180-ALM-KPJ  Document
         Case 1:18-cv-00681-RJL      190-1156-1
                                Document    Filed Filed
                                                  02/14/20   PagePage
                                                        02/18/20  1 of 46PageID
                                                                         of 14 #: 4370




                                 
Case 4:19-cv-00180-ALM-KPJ  Document
         Case 1:18-cv-00681-RJL      190-1156-1
                                Document    Filed Filed
                                                  02/14/20   PagePage
                                                        02/18/20  2 of 47PageID
                                                                         of 14 #: 4371



                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION


   Edward Butowsky, in his personal and
   professional capacities,

        Plaintiff,

   v.

   Michael Gottlieb, Meryl Governski,                  Case No. 4:19-cv-180
   Boies Schiller Flexner LLP, Turner
   Broadcasting System, Inc., Anderson
   Cooper, Gary Tuchman, Oliver Darcy,
   Tom Kludt, The New York Times
   Company, Alan Feuer, Vox Media,
   Inc., and Jane Coaston,

        Defendants



                          FIRST SUPPLEMENTAL COMPLAINT

           NOW COMES Edward Butowsky, the Plaintiff herein, alleging and stating as

   follows:

                                           Introduction

           1. The Plaintiff incorporates his SECOND AMENDED COMPLAINT (“SAC”)(Doc.

   No. 101) by reference as if fully set forth herein, and he files this supplemental complaint

   as a result of events that occurred after the filing of the SAC.

                                               Facts

           2. On or about August 8, 2020, Yahoo! News released Episode 6 of Michael

   Isikoff’s Conspiracyland series, wherein Isikoff discussed statements by the Plaintiff and


                                                -1-
Case 4:19-cv-00180-ALM-KPJ  Document
         Case 1:18-cv-00681-RJL      190-1156-1
                                Document    Filed Filed
                                                  02/14/20   PagePage
                                                        02/18/20  3 of 48PageID
                                                                         of 14 #: 4372



   Matt Couch suggesting that Aaron Rich played a role in leaking Democratic National

   Committee emails. Isikoff indicated that it was unclear why the Plaintiff and Mr. Couch

   were making such statements.

          3. Immediately thereafter, Isikoff played audio of an interview wherein

   Defendant Governski is heard to say: “There is no factual place where that is coming

   from. This is a contrived story about Aaron... So the key lies they're making about Aaron

   is that he worked with Seth to download these materials from the DNC, that Aaron

   personally received money from Wikileaks in exchange for the data from the DNC, that

   Aaron is covering up both his role in downloading the DNC data and in the murder of his

   brother. And these are all false. No truth to any of those statements.”

          4. The Plaintiff has never accused Aaron Rich of having any role in the murder of

   his brother, much less covering it up. Furthermore, Mr. Butowsky has not “contrived”

   anything, nor has he told “lies” about Mr. Rich. Instead, he relied on statements from

   Julian Assange regarding Mr. Rich's role in the data transfers. At the time Defendant

   Governski made the false statements about the Plaintiff, she was acting in her capacity as

   an associate of Defendant Boies Schiller Flexner, LLP.

          5. On November 2, 2019, counsel for the Plaintiff sent a letter to counsel for

   Defendants Governski and Boies Schiller Flexner, LLP, pursuant to T EXAS CIV. PRAC. &

   REM. CODE §73.055, requesting a retraction of Defendant Governski’s false statements

   about the Plaintiff. In a letter from their counsel dated November 7, 2019, Defendants

   Governski and Boies Schiller Flexner LLP declined to issue a retraction.




                                               -2-
Case 4:19-cv-00180-ALM-KPJ  Document
         Case 1:18-cv-00681-RJL      190-1156-1
                                Document    Filed Filed
                                                  02/14/20   PagePage
                                                        02/18/20  4 of 49PageID
                                                                         of 14 #: 4373



                                           Claims

         6. All prior paragraphs are incorporated by reference.

         7. The Plaintiff brings claims for defamation and business disparagement against

   Defendants Governski and Boies Schiller Flexner LLP, as well as Defendant Michael

   Gottlieb, based on Defendant Governski’s false statements published on or about August

   8, 2019. The Plaintiff alleges that Defendant Governski’s defamatory statements were

   made pursuant to a larger civil conspiracy with Defendants Gottlieb and Boies Schiller

   Flexner LLP to defame and discredit anyone who questions the Russia Collusion Hoax

   (described in the SAC).


                                            Respectfully submitted,

                                            /s/ Ty Clevenger
                                            Ty Clevenger
                                            Texas Bar No. 24034380
                                            P.O. Box 20753
                                            Brooklyn, New York 11202-0753
                                            (979) 985-5289
                                            (979) 530-9523 (fax)
                                            tyclevenger@yahoo.com

                                            Attorney for Plaintiff Edward Butowsky




                                             -3-
Case 4:19-cv-00180-ALM-KPJ   Document
         Case 1:18-cv-00681-RJL       190-2
                                Document     FiledFiled
                                          156-1    02/14/20   PagePage
                                                        02/18/20   1 of 2
                                                                        10PageID
                                                                           of 14 #: 4374




                                 
Case 4:19-cv-00180-ALM-KPJ   Document
         Case 1:18-cv-00681-RJL       190-2
                                Document     FiledFiled
                                          156-1    02/14/20   PagePage
                                                        02/18/20   2 of 2
                                                                        11PageID
                                                                           of 14 #: 4375

                                                    
                                                    
                                          
                                                                  
                                                                 !! 




       !"

      #  $%& ' $'
      &( ')!
      * &''&%('++
      )$$,$,

                   -"#./0$,'

      # &( '-

              1('!2$33/%',.%,%$''45&1  5 6 #  )
      7 '8%,'$00'('$0'(3 # ,($/(,&02(
      9 1.(,/*3'2"#./0$,'.%!(,2/!$2:,
      #(02$1,(33/(,0%,,/,'$' ',!# %',$/#$''%02,%;;,'(;'2$'
      5$ (02.$/$($(;) 0$'(0$'($         ('' $(,$/2
      (/(0$'/'2$'('$,%0$2'2 $(;,%02,'$' ',
      
              1    /($''2$3'# 1,(33.$/$%/(3$('(2(#, 
        ,((,2$/',$-<2(,3$0'%$.$02'2$'(,0 (;3 2(,(,$
      0'(/,'$!%'5$ &'2(,'2= $(;$!%'5$(,'2$'2
      /('2&'2'/$/'2, $'($,3 '2)'2$'5$.,$
      0/ 3 >(($,(02$;3'2/$'$3 '2)'2$'5$(,
      0(;%.!'22(,(/$/(;'2)/$'$$/('2 %/32(,!'2 
      5/'2,$$3$, '%'2'$3'2,,'$' ', ?

              # %',2$,$00%,/5$ (0232$(;$('2 %/3
      2(,!'2 %02,,0(;('%. 9%'2 # %',2$,'<0'(/?
      $'2(;2$,2'/<(,?$!%'#  (02 1,'$/2(/,'$' ',3 
      A%($5,,$;;$/(;#  (02=,('2/$'$'$,3,

               $,' $'%$(,'..'%('2'2#,  ,(('/,'
      00''$0''23;(;3$,,'$' ', 2$%3%0,(/$'(

               &(0




               ;
Case 4:19-cv-00180-ALM-KPJ   Document
         Case 1:18-cv-00681-RJL       190-3
                                Document     FiledFiled
                                          156-1    02/14/20   PagePage
                                                        02/18/20   1 of 2
                                                                        12PageID
                                                                           of 14 #: 4376




                                 
Case 4:19-cv-00180-ALM-KPJ   Document
         Case 1:18-cv-00681-RJL       190-3
                                Document     FiledFiled
                                          156-1    02/14/20   PagePage
                                                        02/18/20   2 of 2
                                                                        13PageID
                                                                           of 14 #: 4377

                                                                                        PAUL J. SKIERMONT
                                                                                              214.978.6604
                                                                           pskiermont@skiermontderby.com



                                                                                            1601 Elm Street
                                                                                                  Suite 4400
                                                                                        Dallas, Texas 75201
                                                                                          T: + 214.978.6600
                                                                                          F + 214.978-6601

                                                                                      skiermontderby.com


                                            November 7, 2019

   VIA EMAIL
   Ty Clevenger
   P.O. Box 20753
   Brooklyn, NY 11202

          Re:     Conspiracyland podcast

   Mr. Clevenger:
           We are in receipt of your November 2, 2019 letter that relates to a third party’s
   publication of prior statements made by Ms. Governski. As we have previously and repeatedly
   stated in letters and in motions—Ms. Governski’s statements are privileged as a matter of law
   and truthful. Her statements were clearly made in reference to the D.C. litigation and are almost
   verbatim of the allegations set forth in paragraph 1 of the complaint in that litigation. Your letter
   makes claims that are as equally as frivolous as those within the complaint, and Mr. Governski
   declines to issue any retraction. We believe any pursuit of these claims in litigation would be
   sanctionable for the same reasons we have stated in our briefing and correspondence.


                                                  Sincerely,

                                                  /s/ Paul J. Skiermont

                                                  Paul J. Skiermont
Case 4:19-cv-00180-ALM-KPJ   Document
         Case 1:18-cv-00681-RJL       190-4
                                Document     FiledFiled
                                          156-1    02/14/20   PagePage
                                                        02/18/20   1 of 1
                                                                        14PageID
                                                                           of 14 #: 4378



                      IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION


   Edward Butowsky,

        Plaintiff,

   v.
                                                     Case No. 4:19-cv-180
   Michael Gottlieb, et al.,

        Defendants



                                           ORDER

           The PLAINTIFF’S MOTION TO PERMIT SUPPLEMENTAL COMPLAINT is now before

   the Court. The Court concludes that the motion should be GRANTED, and that the clerk

   should be directed to file the supplemental complaint.

           It is SO ORDERED.
